     Case 1:19-cv-00003-DAD-SAB Document 58 Filed 08/18/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   JOEY ALVAREZ,                                     No. 1:19-cv-00003-DAD-SAB (PC)
12                      Plaintiff,
13          v.                                         ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS
14   SILVA, et al.,
                                                       (Doc. Nos. 55, 57)
15                      Defendants.
16

17          Plaintiff Joey Alvarez is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge

19   pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On May 6, 2020, the assigned magistrate judge issued findings and recommendations

21   recommending that defendant Silva’s motion for summary judgment filed on February 3, 2020 be

22   granted. (Doc. No. 55.) The findings and recommendations were served on plaintiff and

23   contained notice that objections were to be filed within thirty (30) days. (Id. at 11.) No

24   objections have been filed and the time in which to do so has now passed.

25          Additionally, on June 30, 2020, the magistrate judge issued findings and

26   recommendations recommending that the only othered named defendant, defendant Rodriguez, be

27   dismissed from this action without prejudice, pursuant to Federal Rule of Civil Procedure 4(m).

28   (Doc. No. 57.) Those findings and recommendations were served on plaintiff and contained
                                                      1
     Case 1:19-cv-00003-DAD-SAB Document 58 Filed 08/18/20 Page 2 of 2

 1   notice that objections were to be filed within fourteen (14) days. (Id. at 4.) No objections have

 2   been filed as to those more recently issued findings and recommendations and the time in which

 3   to do so has now passed.

 4          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 5   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 6   court finds the findings and recommendations to be supported by the record and proper analysis.

 7          Accordingly,

 8               1. The findings and recommendations issued on May 6, 2020 (Doc. No. 55) are

 9                  adopted;

10               2. Defendant Silva’s motion for summary judgment filed on February 3, 2020 (Doc.

11                  No. 44) is granted;

12               3. The findings and recommendations issued on June 30, 2020 (Doc. No. 57) are

13                  adopted;

14               4. Defendant Rodriguez is dismissed from this action, without prejudice; and

15               5. The Clerk of the Court is directed to enter judgment and close this case.

16   IT IS SO ORDERED.
17
        Dated:     August 18, 2020
18                                                        UNITED STATES DISTRICT JUDGE

19

20
21

22

23

24

25

26
27

28
                                                      2
